DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-24, filed on 04/12/2019, are currently pending and under consideration. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the electronic device in claim 1. Examiner considers the electronic device to be the circuits as specified in the originally filed specification in Figure 1 (e.g. device 10 with electronic circuits 2) and on Page 4 lines 5-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9, 11-15, 18-20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gannon et al. (US Patent Application Publication 2014/0121557 – APPLICANT CITED ON IDS from 04/12/2019), hereinafter Gannon.
Regarding claim 1, Gannon teaches a biometric sensor device for attachment to the skin of a user (e.g. Fig. 1: patch 10 connected to user 12), comprising: 
a. an electronic device (Note: the electronic device has been interpreted as per the discussion in the section Claim Interpretation above) arranged to receive biometric signals or data from the user (e.g. Fig. 2A: patch 10 consisting of electronic circuit 34 capable of taking temperature readings (biometric data); Par. [0045], lines 10-14); and
b. a power cell connected or connectable to the electronic device for providing power thereto (e.g. Fig. 2A: battery 32 connectable to circuit 34; Par. [0045], lines 6-14);
wherein the electronic device and the power cell are provided as discrete, thin, flexible parts connectable or connected together (e.g. Fig. 2A: circuit 34 connectable to battery 32; Par. [0045]: describes the device shown in Figure 2A).
Regarding claim 2, Gannon teaches wherein the electronic device and power cell have respective power contacts for providing power to the electronic device when the power contacts are in mutual electrical contact (e.g. Fig. 2A: battery contacts 35A, 35B, battery electrodes 33A, 33B; Par. [0045]: describes the device shown in Figure 2A).
Regarding claim 3, Gannon teaches wherein the power cell includes an electronic control for controlling the supply of power to the electronic device (e.g. Par. [0053], lines 1-5).
Regarding claim 4, Gannon teaches wherein the power cell includes at least one sensor pad for contacting the skin of the user (e.g. Fig. 2A: patch 10 with electronics 30 is attachable to the skin of a user through adhesive 40).
Regarding claim 5, Gannon teaches wherein the power cell has a water-resistant edge for contacting the user's skin (e.g. Par. [0047], lines 22-34).
Regarding claim 6, Gannon teaches wherein electronic device and power cell have respective data or signal contacts for providing biometric data or signals to the electronic device when the data or signal contacts are in mutual contact (e.g. Fig. 4: temperature sensor 52 connected to microprocessor 50 through wires; Par. [0057]: describes the temperature sensor collecting data and outputting it to the microprocessor).
Regarding claim 9, Gannon teaches wherein the electronic device includes at least one sensor pad for contacting the skin of the user (e.g. Fig. 2A: patch 10 with electronics 30 is attachable to the skin of a user through adhesive 40).
Regarding claim 11, Gannon teaches wherein the electronic device and/or the power cell has one or more adhesive layers for securing the electronic device and the power cell together (e.g. Par. [0050]: describes how the layers can be connected).
Regarding claim 12, Gannon teaches wherein the adhesive layer(s) include electrically conductive adhesive arranged to secure electrical contacts between the electronic device and the power cell (e.g. Par. [0050], lines 13-16).
Regarding claim 13, Gannon teaches wherein the adhesive layer(s) include hydrophobic adhesive arranged to prevent moisture ingress between the electronic device and the power cell (e.g. Par. [0047], lines 22-34).
Regarding claim 14, Gannon teaches wherein the electronic device and the power cell include alignment indicia enabling alignment of the electronic device and the power cell when attached 
Regarding claim 15, Gannon teaches wherein the power cell is actuable so as to activate the power cell (e.g. Par. [0050], lines 24-28).
Regarding claim 18, Gannon teaches wherein the electronic device includes a processor for processing biometric signals and/or data, and/or for controlling the device (e.g. Fig. 4: microprocessor 50; Pars. [0052]-[0053]: describes the function of the microprocessor 50).
Regarding claim 19, Gannon teaches wherein the electronic device includes memory for storing biometric signals/data, other data received by the device, configuration data or settings for the device, and/or program code for execution by the electronic device (e.g. Fig. 4: memory 62; Par. [0055]: describes the on-board memory 62).
Regarding claim 20, Gannon teaches wherein the electronic device includes one or more wireless communication interfaces (e.g. Fig. 4: wireless communication module 54; Par. [0050], lines 10-15). 
Regarding claim 22, Gannon teaches wherein the electronic device includes an accelerometer (e.g. Par. [0006], lines 22-23).
Regarding claim 24, Gannon teaches wherein the electronic device includes flexible encapsulating material for protecting electronic components of the electronic device (e.g. Par. [0048], lines 41-43; Par. [0045]: describes that the multiple layers are flexible).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US Patent Application Publication 2014/0121557 – APPLICANT CITED ON IDS from 04/12/2019), hereinafter Gannon, as applied to claims 1, 4, and 9 above, and further in view of Yoo et al. (European Patent EP 2,567,655 – APPLICANT CITED ON IDS from 04/12/2019), hereinafter Yoo.
Regarding claim 7, Gannon teaches the invention as claimed. Gannon does not teach the limitation of the instant claim 7, wherein the at least one sensor pad is provided on an inner face of the power cell, arranged to be placed in contact with the user's skin, and the electronic device is attached or attachable to an outer face of the power cell. Yoo teaches a sensor for measuring biosignals, which is an analogous field of endeavor. Yoo teaches it is known provide a sensor pad on an inner face of the power cell, arranged to be in contact with the user’s skin, with the electronic device attachable to an outer face of the power cell (e.g. Fig. 1A: sensor pad 130a, b, on inner (bottom) face of power cell 120 with electronic device 110a on outer (top) face).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon with the placement of the sensor pad and electronic device as taught by Yoo in order to provide the predictable results of providing power to both the sensor pad and the electronic device. 
Regarding claim 8, Gannon in view of Yoo teaches the invention as claimed. Gannon further teaches the limitations of instant claim 8, wherein the electronic device includes an outer edge or rim for adhesion to the power cell (e.g. Par. [0045], lines 35-42).
Regarding claim 10, Gannon teaches the invention as claimed. Gannon does not teach the limitation of the instant claim 10, wherein the at least one sensor pad is provided on an inner face of the electronic device, arranged to be placed in contact with the user's skin, and the power cell is attached or attachable to an outer face of the electronic device. Yoo teaches a sensor for measuring biosignals, which is an analogous field of endeavor. Yoo teaches it is known provide a sensor pad on an inner face of the electronic device, arranged to be in contact with the user’s skin, with the power cell attachable to an outer face of the electronic device (e.g. Fig. 1A: sensor pad 130a, b, on inner (bottom) face of electronic device 110b with power cell 120 on outer (top) face of electronic device 110b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon with the placement of the sensor pad and power cell as taught by Yoo in order to provide the predictable results of sensing the biological signals through the sensor pad.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US Patent Application Publication 2014/0121557 – APPLICANT CITED ON IDS from 04/12/2019), hereinafter Gannon, as applied to claims 1 and 15 above, and further in view of Rastegar (US Patent Application Publication 2012/0215270).
Regarding claim 16, Gannon teaches the invention as claimed. Gannon does not teach the limitation of the instant claim 16, wherein the power cell comprises a capsule containing electrolytes, the capsule being breakable so as to activate the power cell. Rastegar teaches an automated external defibrillator including a reserve power source, which is in the same field of endeavor (e.g. powering medical devices). Rastegar teaches it is known for the power cell to comprise a capsule containing electrolytes, the capsule being breakable so as to activate the power cell (e.g. Par. [0032]: describes liquid reserve batteries).

Regarding claim 17, Gannon teaches the invention as claimed. Gannon further teaches the limitation of instant claim 17, wherein the power cell comprises printed parts (e.g. Par. [0050], lines 8-10). However, Gannon fails to teach the capsule is provided between printed parts of the power cell. Rastegar teaches an automated external defibrillator including a reserve power source, which is in the same field of endeavor (e.g. powering medical devices). Rastegar teaches it is known for the capsule to be placed in the power cell in order to activate it (e.g. Par. [0032]: describes liquid reserve batteries).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon with the power cell being placed in the power cell as taught by Rastegar in order to provide the predictable results of powering the device when the capsule is broken.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US Patent Application Publication 2014/0121557 – APPLICANT CITED ON IDS from 04/12/2019), hereinafter Gannon, as applied to claim 1 above, and further in view of Jacofsky et al. (US Patent Application Publication 2012/0010525 – APPLICANT CITED ON IDS from 04/12/2019), hereinafter Jacofsky. 
Regarding claim 21, Gannon teaches the invention as claimed. Gannon does not teach the limitation of the instant claim 21, wherein the electronic device includes geolocation circuitry. Jacofsky teaches a compartment monitor for continuous or semi-continuous monitoring, which is in the same 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon with the geolocation circuitry as taught by Jacofsky in order to provide the predictable results of determining the location of the user. 
Regarding claim 23, Gannon teaches the invention as claimed. Gannon does not teach the limitation of the instant claim 23, wherein the electronic device includes an orientation and/or position sensor. Jacofsky teaches a compartment monitor for continuous or semi-continuous monitoring, which is in the same field of endeavor (e.g. continuous or semi-continuous measurement of biological parameters). Jacofsky teaches it is known to include an orientation and/or position sensor in the device (e.g. Par. [0054], lines 12-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon with the orientation and/or position sensor as taught by Jacofsky in order to provide the predictable results of determining the orientation and/or position of the device on the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gannon et al. (US Patent Application Publication 2016/0183794) teaches a body temperature logging patch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792